UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 001-32434 MERCANTILE BANCORP, INC. (Exact name of registrant as specified in its charter) Delaware 37-1149138 (State or other jurisdiction of Incorporation or organization) (I.R.S. Employer Identification No.) 200 North 33rd Street Quincy, ILLINOIS 62301 (Address of principal executive offices including zip code) (217) 223-7300 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNoo. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File requested to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that registrant was required to submit and post such files).YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. o Large Accelerated Filer oAccelerated FileroNon-Accelerated Filer x Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Act)YesoNox. As of November 14, 2011 the number of outstanding shares of Common Stock, par value $0.4167 per share was 8,748,330. 1 MERCANTILE BANCORP, INC. FORM 10-Q TABLE OF CONTENTS PART I FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 6-30 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 31-54 Item 3. Quantitative and Qualitative Disclosures about Market Risk 54 Item 4. Controls and Procedures 55 PART II OTHER INFORMATION Item 1. Legal Proceedings 55 Item 1A. Risk Factors 55-56 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 56 Item 3. Defaults Upon Senior Securities 56 Item 5. Other Information 56 Item 6. Exhibits 57 Signatures Exhibits Section 302 Certifications Section 906 Certifications XBRL Content 2 PART I FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements. MERCANTILE BANCORP, INC. Condensed Consolidated Balance Sheets (In thousands, except par value and share data) September 30, December 31, (Unaudited) Assets Cash and due from banks $ $ Interest-bearing demand deposits Federal funds sold Cash and cash equivalents Available-for-sale securities Held-to-maturity securities (fair values of $628 and $1,246) Loans held for sale Loans, net of allowance for loan losses of $21,081 and $28,199 Interest receivable Foreclosed assets held for sale, net Federal Home Loan Bank stock Cost method investments in common stock Mortgage servicing rights Cash surrender value of life insurance Premises and equipment, net Core deposit and other intangibles, net Other assets Total assets $ $ Liabilities Deposits Demand $ $ Savings, NOW and money market Time Brokered time Total deposits Short-term borrowings Long-term debt Junior subordinated debentures Interest payable Other liabilities Total liabilities Commitments and Contingent Liabilities Stockholders’ Deficit Mercantile Bancorp, Inc. stockholders’ deficit Common stock, $0.42 par value; authorized 30,000,000 shares; Issued — 8,887,113 shares at September 30, 2011 and December 31, 2010 Outstanding — 8,748,330 shares at September 30, 2011 and 8,703,330 at December 31, 2010 Additional paid-in capital Retained deficit ) ) Accumulated other comprehensive income ) ) Treasury stock, at cost Common; 138,783 shares at September 30, 2011 and 183,783 shares at December 31, 2010 ) ) Total Mercantile Bancorp, Inc. stockholders’ deficit ) ) Noncontrolling interest - ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ See accompanying notes to condensed consolidated financial statements 3 MERCANTILE BANCORP, INC. Condensed Consolidated Statements of Operations (In thousands, except per share data) (Unaudited) Three months Ended September 30, Nine Months Ended September 30, Interest and Dividend Income Loans, including fees Taxable $ Tax exempt Securities Taxable Tax exempt Federal funds sold 8 6 22 21 Dividends on Federal Home Loan Bank Stock 1 2 6 9 Deposits with financial institutions and other 50 43 Total interest and dividend income Interest Expense Deposits Short-term borrowings 16 45 66 Long-term debt and junior subordinated debentures Total interest expense Net Interest Income Provision for Loan Losses Net Interest Income (Loss) After Provision For Loan Losses ) ) ) Noninterest Income Fiduciary activities Brokerage fees Customer service fees Other service charges and fees Net gains (losses) on sales of assets - (3 ) 3 5 Net gains on investments in common stock - 39 - 39 Net gains on loan sales 86 Net gains on sale of available-for-sale securities - - - Loan servicing fees Net increase in cash surrender value of life insurance Other 28 Total noninterest income Noninterest Expense Salaries and employee benefits Net occupancy expense Equipment expense Deposit insurance premium Professional fees Postage and supplies Losses on foreclosed assets, net Amortization of mortgage servicing rights 63 Other than temporary impairment losses on available-for-sale and cost method investments - Other Total noninterest expense Loss from Continuing Operations Before Income Taxes ) Income Tax Expense (Benefit) (1 ) 95 Loss from Continuing Operations ) Discontinued Operations Income from discontinued operations (including gain on sale in 2010 of $4,254, net of income tax expense of $2,045) - Net Loss ) Less: Net loss attributable to the noncontrolling interest - ) ) ) Net Loss attributable to Mercantile Bancorp, Inc. $ ) $ ) $ ) $ ) Weighted Average Shares Outstanding Basic Loss Per Share Continuing operations $ ) $ ) $ ) $ ) Discontinued operations - Total Basic Loss Per Share $ ) $ ) $ ) $ ) See accompanying notes to condensed consolidated financial statements 4 MERCANTILE BANCORP, INC. Condensed Consolidated Statements of Cash Flows (In thousands) (Unaudited) Nine Months Ended September 30 Operating Activities Net loss before attribution of noncontrolling interest $ ) $ ) Net loss attributable to noncontrolling interest ) ) Net loss attributable to Mercantile Bancorp, Inc. ) ) Items not requiring (providing) cash Depreciation Provision for loan losses Amortization of premiums and discounts on securities Amortization of core deposit intangibles and other purchase accounting adjustments 86 Deferred income taxes - Net realized gains on sale of available-for-sale securities ) - Other-than-temporary impairment losses on available-for-sale and cost method investments Losses on foreclosed assets Gains on loan sales ) ) Amortization of mortgage servicing rights Recovery of mortgage servicing rights ) - Gain on sale of Marine Bank & Trust and Brown County State Bank ) ) Gains on sale of premises and equipment (3
